DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted to applicants that the examiner made an inadvertent error in the previous office action mailed on 7/20/2021. Therefore, the office action of 7/20/201 is vacated and a new office action is made below.
Applicant’s response filed on 7/1/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 2, 5, 6, 13, and 14, and the addition of claims 16-17 have been made of record.
Claims 1-17 are pending. Claim 15 remains withdrawn for the reasons of record at pg. 2 of the office action 2/3/2021.
Claims 1-14 and 16-17 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claims 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants’ amendments to claims 13 and 14.
Double Patenting-maintained
The provisional rejection of claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6, 8, and 10-14 of copending Application No. 16/463,598 (reference application) is maintained for the reasons of record. 
Applicants did not argue the rejection.
The rejection is maintained because claim of US 16/463,598 is a species claim that requires that MACE is reduced from about 10%-75% as compared to placebo. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 102-maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 8-14 remain rejected and claim 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623) for the reasons of record at pg. 3-6 of the office action and as discussed below.
The instantly claimed invention is broadly drawn to a method of treating diabetes comprising a basal insulin which gives improved glycemic control in a therapeutically effective amount to a subject in need thereof, wherein the subject is at risk of developing a cardiovascular disease or is at a risk of hypoglycemia, wherein said basal 
Applicants argue that applicants have amended claim 1 to incorporate the limitation regarding improved glycemic control by reducing variability SMPG which should obviate the rejection.
Applicant’s arguments have been fully considered but they are not persuasive because Johansen et al. teach that in order to maintain appropriate glycemic control a diabetic subject should self-monitor blood glucose and refer to Benjamin EM, Clin. Diabetes. 2002; 20, 45-47, and other references (see page 6, last paragraph and page 7 of the specification). Benjamin EM is applied to support the state of the art and not as a prior art. At pg. 7-8, Johansen et al. teach many different method of self-monitoring blood glucose. Therefore, a diabetic subject would self-monitor blood glucose to have better blood glucose level. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 remain rejected and claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623) in view of Stratton et al. (IDS, BMJ, vol. 321, 405-412, 2000) or Einhorn et al. (IDS, Endocr. Practice Vol. 21: 917-926, 2015) for the reasons of record at pg. 6-9 of the office action of 2/3/2021 and as discussed below.
The instantly claimed invention is broadly drawn to a method of treating diabetes comprising a basal insulin which gives improved glycemic control in a therapeutically effective amount to a subject in need thereof, wherein the subject is at risk of developing a cardiovascular disease or is at a risk of hypoglycemia, wherein said basal insulin is insulin degludec and wherein said method reduces the risk of sever hypoglycemia, wherein said diabetes is type 2 diabetes (claim 1),  wherein said subject has one or more vascular disease including chronic heart failure (2-3), wherein the variability of SMPG is the within day variability or the between day variability (5-6), 
Applicants argue that the examiner must place himself in the position of a skilled artisan confronting the problem for the first time without the benefit of specification as a road map to the instantly claimed invention (hindsight). They argue that claim1 is amended to require improved glycemic control by reducing the variability SMPG, which is believe to obviate the rejection.
Applicants’ arguments have been fully considered but they are not persuasive because in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Regarding applicants’ arguments that claim 1 has been amended to require improved glycemic control by reducing the variability SMPG, Johansen et al. teach that .
Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623, referred as the ‘840) in view of Johansen 2016/0296602, claims priority of 61/804,363 filed on 3/22/2013, referred as the ‘602) and Kaku and Eid (J. Diab. Investig. 6: 610-619, 2015, pub. Nov. 6) for the reasons of record at pg. 9-10 and as discussed below.
Applicants argue that claim1 is amended to require improved glycemic control by reducing the variability SMPG, which is believe to obviate the rejection.
Applicants’ arguments have been fully considered but they are not persuasive because Johansen et al. teach that in order to maintain appropriate glycemic control a diabetic subject should self-monitor blood glucose and refer to Benjamin EM, Clin. Diabetes. 2002; 20, 45-47, and other references (see page 6, last paragraph and page 7 of the specification). Benjamin EM is applied to support the state of the art and not as a prior art. At pg. 7-8, Johansen et al. teach many different method of self-monitoring blood glucose. Therefore, a diabetic subject would self-monitor blood glucose to have .

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646